[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.


Exhibit 10.2




SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND SEVENTH AMENDMENT TO AMENDED
AND RESTATED CASH DIVERSION AND COMMITMENT FEE GUARANTY

This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND SEVENTH
AMENDMENT TO AMENDED AND RESTATED CASH DIVERSION AND COMMITMENT FEE GUARANTY,
dated as of February 28, 2019 (this “Amendment”), is entered into among the
undersigned in connection with that certain (a) Second Amended and Restated
Credit Agreement, dated as of March 27, 2018, among Sunrun Hera
Portfolio 2015-A, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), the financial institutions as Lenders from time to time party
thereto (the “Lenders”), and Investec Bank PLC, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”) and as Issuing Bank (in
such capacity, the “Issuing Bank”) (as in effect prior to the date hereof, the
“Credit Agreement” and as amended by this Amendment, the “Amended Credit
Agreement”) and (b) the Cash Diversion and Commitment Fee Guaranty (as in effect
prior to the date hereof, the “Guaranty” and as amended by this Amendment, the
“Amended Guaranty”).. Capitalized terms which are used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Credit
Agreement and the rules of construction set forth in Section 1.02 of the Credit
Agreement apply to this Amendment.
W I T N E S S E T H
WHEREAS, the Borrower and the Sponsor wish to make, and the undersigned wish to
agree to make, certain amendments to the Credit Agreement and the Guaranty as
provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
I.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Article III below, the following amendments to the
Credit Agreement are hereby accepted and agreed by the parties hereto:
1.    Amendments to Section 1.01. The following are hereby added as new defined
terms to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:
““Aggregate Customer Agreement Recovery Rate” means, as of any Calculation Date
and with respect to any applicable group of Projects where a Completed Service
Transfer has occurred with respect to such Project during the six-month period
ending on such Calculation Date, the quotient obtained by dividing (a) the sum
of (i) the present value of the aggregate remaining contracted Comparison
Customer Agreement cash flows for all such Projects on such Calculation Date
(after any Completed Service Transfer discounted at an annual rate of 6%) and
(ii) aggregate prepayments received in connection with any Completed Service
Transfer


CPAM: 33360649.11

--------------------------------------------------------------------------------




for all such Projects by (b) the present value of the aggregate remaining
contracted Comparison Customer Agreement cash flows for all such Projects
(calculated on such Calculation Date as if such Completed Service Transfer had
not occurred and no payments were received in connection with such Completed
Service Transfer) discounted at an annual rate of 6%.”
““Comparison Customer” shall mean a Person party to a Comparison Customer
Agreement who leases, or agrees to purchase Energy produced by, a Project.”
““Comparison Customer Agreement” shall mean those power purchase agreements or
customer lease agreements (together with all ancillary agreements and documents
related thereto, including any assignment agreement to a replacement Comparison
Customer) with respect to a Project, whereby the Comparison Customer agrees to
purchase the Energy produced by the related Project for a fixed fee per kWh, or
agrees to lease the Project for monthly lease payments.”
““Completed Service Transfer” means the assignment of a Comparison Customer
Agreement to a subsequent Comparison Customer (including, without limitation,
any assignments made in connection with a foreclosure or bankruptcy).”
““Completed Service Transfer Recovery Differential” means, as of any Calculation
Date, the difference obtained by subtracting (a) the Aggregate Customer
Agreement Recovery Rate for Non-Fixture Filing Systems from (b) the Aggregate
Customer Agreement Recovery Rate for Fixture Filing Systems.”
““Fixture Filing Systems” means each Project owned by Sponsor or any of its
Affiliates in a Project State (other than Projects located in the State of
California) in respect of which a fixture filing had been recorded and was in
effect against the applicable Customer and the applicable property in the filing
office designated by Section 9-501 of the applicable Uniform Commercial Code at
the time of the Completed Service Transfer or Uncompleted Service Transfer.”
““Interim Fixture Filing Event” means the occurrence of any of the following on
or after June 30, 2019: (a) as of any applicable Calculation Date where the
aggregate capacity of Fixture Filing Systems is equal to or greater than [***]
MW, the Completed Service Transfer Recovery Differential calculated on such
Calculation Date is equal to or greater than [***], (b) as of any applicable
Calculation Date where the aggregate capacity of Fixture Filing Systems is less
than [***] MW, the Aggregate Customer Agreement Recovery Rate for Non-Fixture
Filing Systems calculated on such Calculation Date is less than or equal to
[***], or (c) as of any applicable Calculation Date, the number of Uncompleted
Service Transfers in respect of Non-Fixture Filing Systems during the six-month
period ending on such Calculation Date is equal to or greater than [***] percent
([***]%) of the number of Total Service Transfers in respect of Non-Fixture
Filing Systems during the six-month period ending on such Calculation Date.”


CPAM: 33360649.11

--------------------------------------------------------------------------------




““Non-Fixture Filing Systems” means each Project owned by Sponsor or any of its
Affiliates in a Project State (other than Projects located in the State of
California) that is not a Fixture Filing System.”
““Project Pool Fixture Filing Event” means the occurrence of any of the events
described in clauses (a), (b) or (c) below on or after June 30, 2019 or the
occurrence of the event describe in clause (d) or (e) below on or after February
28, 2019: (a) as of any applicable Calculation Date where the aggregate capacity
of Fixture Filing Systems is equal to or greater than [***] MW, the Completed
Service Transfer Recovery Differential calculated on such Calculation Date is
equal to or greater than of [***], (b) as of any Calculation Date where the
aggregate capacity of Fixture Filing Systems is less than [***] MW, the
Aggregate Customer Agreement Recovery Rate for Non-Fixture Filing Systems
calculated on such Calculation Date is less than or equal to [***], (c) as of
any applicable Calculation Date, the number of Uncompleted Service Transfers in
respect of Non-Fixture Filing Systems during the six-month period ending on such
Calculation Date is equal to or greater than [***] percent ([***]%) of the
number of Total Service Transfers in respect of Non-Fixture Filing Systems
during the six-month period ending on such Calculation Date, (d) the [***]
expires or is terminated and Sponsor does not enter into a replacement agreement
in form and substance, and with a counterparty, acceptable to the Administrative
Agent (acting on the instruction of the Required Lenders) within thirty (30)
days of such expiration or termination, or (e) a material breach of the [***] by
either Sponsor or the counterparty to the [***] has occurred and is continuing,
and both (i) such breach is not cured within thirty (30) days following its
occurrence and (ii) Sponsor does not enter into a replacement agreement in form
and substance, and with a counterparty, acceptable to the Administrative Agent
(acting on the instruction of the Required Lenders) within thirty (30) days
following the end of such thirty (30) day cure period.”
““[***]” shall mean the Statement of Work [***] for [***], dated as of August 1,
2018, between Sponsor and [***] and the Master Services Agreement, dated as of
April 11, 2014, between Sponsor and [***] (or any replacement agreement or
agreements approved by the Administrative Agent, acting at the direction of the
Required Lenders).”
““Uncompleted Service Transfer” means a situation in which a Comparison Customer
voluntarily or involuntarily sells or transfers title to the real property
associated with a Project to a purchaser who does not assume the Comparison
Customer’s obligations under the Comparison Customer Agreement.”
““Total Service Transfers” means all Completed Service Transfers and Uncompleted
Service Transfers.”
2.    Amendment to Section 5.23(k). Section 5.23(k) of the Credit Agreement is
hereby amended by replacing the text “In respect of each Eligible Project in a
Project State” with the text “In respect of each Eligible Project owned by a
Wholly Owned Opco”.


CPAM: 33360649.11

--------------------------------------------------------------------------------




3.    Amendment to Section 6.01(a)(iii). The second sentence of Section
6.01(a)(iii) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Such Manager’s report shall include information regarding the Completed Service
Transfer Recovery Differential, Uncompleted Service Transfers, and information
on Battery performance, including disclosure of any Serial Defects, Implicated
Battery Models and Battery Replacement Costs, information on failure rates and
any other information as the Administrative Agent or Independent Engineer may
reasonably request in determining the Required Battery Reserve Amount.”
4.    New Section 6.31. Article VI of the Credit Agreement is hereby amended by
inserting the following as a new Section 6.31:
“In the event an Interim Fixture Filing Event occurs and is continuing, Borrower
shall (a) instruct a competent third party service provider to file (with a copy
of such instruction delivered to the Administrative Agent) in respect of each
Eligible Project (other than (i) provided that a Qualifying California Code
remains in effect in the State of California, any Eligible Project located in
the State of California and (ii) any Eligible Project that is a Fixture Filing
System) installed after the relevant Calculation Date a fixture filing against
each Customer and the applicable property in respect of such Eligible Project in
the filing office designated by Section 9-501 of the applicable Uniform
Commercial Code within five (5) Business Days of the date on which the Manager’s
report described in Section 6.01(a)(iii) is required to be delivered in respect
of the Calculation Date on which the Interim Fixture Filing Event occurred, and
(b) cause such filings to be made no later than sixty (60) days after such
instruction is delivered.”
5.    New Section 6.32. Article VI of the Credit Agreement is hereby amended by
inserting the following as a new Section 6.32:
“In the event a Project Pool Fixture Filing Event occurs, Borrower shall (a)
instruct a competent third party service provider to file (with a copy of such
instruction delivered to the Administrative Agent) in respect of each Eligible
Project (other than (i) provided that a Qualifying California Code remains in
effect in the State of California, any Eligible Project located in the State of
California and (ii) any Eligible Project that is a Fixture Filing System) a
fixture filing against each Customer and the applicable property in respect of
such Eligible Project in the filing office designated by Section 9-501 of the
applicable Uniform Commercial Code within five (5) Business Days of the date on
which the Manager’s report described in Section 6.01(a)(iii) is required to be
delivered in respect of the Calculation Date on which the Project Pool Fixture
Filing Event occurred, (or, solely with respect to a Project Pool Fixture Filing
Event described in clause (d) or (e) of the definition thereof, within five (5)
Business Days of the occurrence of such event), and (b) cause such filings to be
made no later than sixty (60) days after such instruction is delivered.”


CPAM: 33360649.11

--------------------------------------------------------------------------------




6.    New Section 6.33. Article VI of the Credit Agreement is hereby amended by
inserting the following as a new Section 6.33:
“In the event that the real property underlying an Eligible Project is subject
to foreclosure or pre-foreclosure proceedings, Borrower shall (a) instruct a
competent third party service provider to file in respect of such Eligible
Project (other than (i) provided that a Qualifying California Code remains in
effect in the State of California, any Eligible Project located in the State of
California and (ii) any Eligible Project that is a Fixture Filing System) a
fixture filing against the applicable Customer and the applicable property in
respect of such Eligible Project in the filing office designated by Section
9-501 of the applicable Uniform Commercial Code within five (5) Business Days of
the date on which the Borrower or any of its Affiliates obtains actual knowledge
of such proceedings, and (b) cause such filing to be made no later than the
earlier of (i) thirty (30) days after such instruction is delivered and
(ii) ninety (90) days after the Borrower or any of its Affiliates obtains actual
knowledge that the real property underlying an Eligible Project has become
subject to foreclosure or pre-foreclosure proceedings; provided that any failure
to comply with this Section 6.33 in any single instance shall not be deemed a
breach of this Section 6.33 unless and until such failure, together with any
prior failures, has occurred within the preceding twelve (12) month period with
respect to twenty-five (25) or more Eligible Projects .”
7.    Amendment to Section 10.01(c)(iii). Section 10.01(c) is hereby amended by
replacing the text “and Section 6.24(a)” with “Section 6.24 and Section 6.32”.
II.    Amendments to the Guaranty. Subject to the satisfaction of the conditions
set forth in Article III below, the following amendments to the Guaranty are
hereby accepted and agreed by the parties hereto:
1.    Amendment to Section 2.01. Section 2.01 of the Guaranty is hereby amended
by replacing all text after clause (e) with the following and restated in its
entirety as follows:


“(f) for the benefit of the Lender Parties, the amount of any [***], as an when
such amount is required to be deposited into the [***] pursuant to Section 6.30
of the Credit Agreement and (g) the amount of any filing fees and service fees
incurred by the Borrower to make any fixture filings required to be made
pursuant to Section 6.31 or Section 6.32 of the Credit Agreement (all such
obligations set forth in subclauses (a) through (g), collectively defined as the
“Guaranteed Obligations”).”
2.    New Section 4.07. Article IV of the Guaranty is hereby amended by
inserting the following as a new Section 4.07:
“[***]. Guarantor shall promptly, but in no event later than three (3) Business
Days after the earlier of its or any Subsidiary’s receipt or Knowledge thereof,
deliver, or cause to be delivered, to the Administrative Agent, notice of any
expiration or termination of, or default or event of default under, the [***].”


CPAM: 33360649.11

--------------------------------------------------------------------------------




III.    Conditions Precedent to Effectiveness. The amendments contained in
Article I and Article II shall not be effective until the date (such date, the
“Amendment Effective Date”) that:
1.    the Administrative Agent shall have received copies of this Amendment
executed by the Borrower, the Sponsor and the Required Lenders, and acknowledged
by the Administrative Agent;
2.    the Borrower shall have paid (or caused to be paid) (i) to the
Administrative Agent, for its own account, a nonrefundable administrative agency
fee for work in connection with the negotiation and execution of this Amendment
and (ii) to each of the undersigned Lenders, a nonrefundable approval fee in an
amount equal to 0.05% of such Lender’s Commitment under the Credit Agreement;
and
3.    the Borrower shall have paid all other fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including third-party fees and out-of-pocket
expenses of the Lenders’ counsel and other advisors or consultants retained by
the Administrative Agent).
IV.    Representations and Warranties. Each of the Borrower and, as applicable,
the Sponsor represents and warrants to each Agent and each Lender Party that the
following statements are true, correct and complete in all respects as of the
Amendment Effective Date:
1.    Power and Authority; Authorization. Each of the Borrower and the Sponsor
has all requisite power and authority to execute, deliver and perform its
obligations under this Amendment and the Borrower has all requisite power and
authority to perform its obligations under the Amended Credit Agreement and the
Sponsor has all requisite power and authority to perform its obligations under
the Amended Guaranty. Each of the Borrower and the Sponsor has duly authorized,
executed and delivered this Amendment.
2.    Enforceability. Each of this Amendment and the Amended Credit Agreement is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except to the extent that enforceability
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights, (ii) the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law) or
(iii) implied covenants of good faith and fair dealing. Each of this Amendment
and the Amended Guaranty is a legal, valid and binding obligation of the
Sponsor, enforceable against the Sponsor in accordance with its terms, except to
the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights, (ii) the effect of general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) or (iii) implied covenants of good faith and
fair dealing.
3.    Credit Agreement and Guaranty Representations and Warranties. Each of the
representations and warranties set forth in the Credit Agreement (with respect
to the Borrower) and the Guaranty (with respect to the Sponsor) is true and
correct in all respects both before and after giving effect to this Amendment,
except to the extent that any such representation and warranty


CPAM: 33360649.11

--------------------------------------------------------------------------------




relates solely to any earlier date, in which case such representation and
warranty is true and correct in all respects as of such earlier date.
4.    Defaults. No event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby as of the date hereof,
that would constitute an Event of Default or a Default.
V.    Limited Amendment. Except as expressly set forth herein, this Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, and each of
the Borrower and the Sponsor acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. From and after the Amendment Effective Date,
all references to (i) the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Amended Credit Agreement and (ii) the
Guaranty in any Loan Document shall, unless expressly provided otherwise, refer
to the Amended Guaranty.
VI.    Miscellaneous.
1.    Counterparts. This Amendment may be executed in one or more duplicate
counterparts and by facsimile or other electronic delivery and by different
parties on different counterparts, each of which shall constitute an original,
but all of which shall constitute a single document and when signed by all of
the parties listed below shall constitute a single binding document.
2.    Severability. In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
3.    Governing Law, etc.. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK. The provisions in Sections 12.08(b)
through (d) and Section 12.09 of the Amended Credit Agreement shall apply,
mutatis mutandis, to this Amendment and the parties hereto.
4.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes of the Amended Credit Agreement and each other Loan Document.
5.    Headings. Paragraph headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.


CPAM: 33360649.11

--------------------------------------------------------------------------------




6.    Execution of Documents. The undersigned Lenders hereby authorize and
instruct the Administrative Agent to execute and deliver this Amendment.
[Signature Pages Follow]




CPAM: 33360649.11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
SUNRUN HERA PORTFOLIO 2015-A, LLC,
as Borrower
By:    Sunrun Hera Portfolio 2015-B, LLC
Its:    Sole Member
By:    Sunrun Hera Holdco 2015, LLC
Its:    Sole Member
By:    Sunrun Inc.
Its:    Sole Member


By:    /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer


SUNRUN INC.,
as Guarantor


By:    /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer




[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------








INVESTEC BANK PLC,
as Administrative Agent


By:    /s/ Andrew Neill    
Name: Andrew Neill
Title: Authorised Signatory


By:    /s/ James Haggie    
Name: James Haggie
Title: Authorised Signatory




[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------




INVESTEC BANK PLC,
as Issuing Bank


By:    /s/ Andrew Neill    
Name: Andrew Neill
Title: Authorised Signatory


By:    /s/ James Haggie    
Name: James Haggie
Title: Authorised Signatory


[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






INVESTEC BANK PLC,
as Lender


By:    /s/ Andrew Neill    
Name: Andrew Neill
Title: Authorised Signatory


By:    /s/ James Haggie    
Name: James Haggie
Title: Authorised Signatory




[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






SUNRUN GAIA PORTFOLIO 2016-A, LLC,
as Lender
By:    Sunrun Gaia Holdco 2016, LLC
Its:    Sole Member
By:    Sunrun Inc.
Its:    Sole Member


By:    /s/ Robert Komin, Jr.    
Name: Robert Komin, Jr.
Title: Chief Financial Officer


[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC,
as Lender


By:    /s/ Paul Snow    
Name: Paul Snow
Title: Director


By:    /s/ Remco Jongkind    
Name: Remco Jongkind
Title: Managing Director






[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






EAST WEST BANK,
as Lender


By:    /s/ Christopher Simeone    
Name: Christopher Simeone
Title: First Vice President




[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






ING CAPITAL LLC,
as Lender


By:    /s/ Thomas Cantello    
Name: Thomas Cantello
Title: Managing Director


By:    /s/ Stefano Palombo    
Name: Stefano Palombo
Title: Vice President




[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as Lender


By:    /s/ Lisa A. Ryder    
Name: Lisa A. Ryder
Title: Senior Vice President


[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]

--------------------------------------------------------------------------------






SUNTRUST BANK,
as Lender


By:    /s/ Nina Johnson    
Name: Nina Johnson
Title: Director








[Signature Page to Sixth Amendment (2nd A&R AF Credit Agreement)]